EDWARDS, Judge.
This is a tort suit brought by the driver (Breaux) and the guest passenger (Guillot) in a pickup truck against the liability insurer of an automobile. The guest passenger did not sue the host driver or his liability insurer, but only sued the liability insurer of the other vehicle.
*1214After trial on the merits the trial judge dismissed the plaintiffs’ suit at their costs. Both plaintiffs have appealed.
The accident occurred on a two-lane blacktop state highway in Assumption Parish, and the plaintiffs’ version of the accident is that the defendant’s vehicle backed out of a driveway onto the highway in front of them and that in order to avoid striking the automobile broadside, Breaux hit his brakes, swerved to the left, lost control, hit a mail box and a tree.
The defendant’s version of the accident is that its insured backed out of the driveway, carefully looked down the road, straightened out, and had gone approximately 150 to 175 ft., down the highway when a passenger in the automobile noticed that the pickup truck behind them was going off the road.
The two vehicles did not make any contact with each other.
Although the trial judge did not give reasons, his dismissal of the guest passenger’s suit as well as the pickup driver’s suit leads to the obvious conclusion that he found no negligence on the part of the automobile driver (Hartford’s insured).
There is adequate evidence in the record through the testimony of Mr. Bourg, the automobile driver; his wife, Mrs. Atlas Bourg; and another witness, Tammie Ma-bile, to support the trial judge’s conclusions of fact. Canter v. Koehring Company, 283 So.2d 716 (La.1973). There has been shown no manifest error on the part of the lower court.
The judgment of the trial court is affirmed at appellants’ costs.
AFFIRMED.